Filed 3/3/16 P. v. Blashaw CA2/6
Received for posting 3/4/16

               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION SIX

THE PEOPLE,                                                                     2d Crim. No. B263638
                                                                             (Super. Ct. No. 14C-17814)
     Plaintiff and Respondent,                                                (San Luis Obispo County)

v.

DAVID MICHAEL BLASHAW,

     Defendant and Appellant.




                   David Michael Blashaw appeals after a jury convicted him of
possessing heroin for sale (Health & Saf. Code,1 § 11351), possessing
methamphetamine (§ 11377, subd. (a)), and possessing a smoking device
(§ 11364.1, subd. (a)(1)). The trial court suspended imposition of sentence and
placed appellant on probation with terms and conditions including that he serve 125
days in county jail with credit for time served. Appellant asks us to review the
sealed record of the in camera proceedings held in accordance with People v. Hobbs
(1994) 7 Cal. 4th 948 (Hobbs), on his motions to quash the search warrant and
suppress the evidence obtained against him. He also contends that his motions

          1 Statutory references are to the Health and Safety Code unless otherwise
stated.
should have been granted because the warrant was not supported by a showing of
probable cause. We affirm.
                      FACTS AND PROCEDURAL HISTORY
              On May 6, 2014, the Arroyo Grande Police Department executed a
search warrant at appellant's residence. Appellant and several other individuals
were present at the time. Heroin, methamphetamine, and hypodermic needles were
all found on the premises. Officers also searched appellant's cell phone and found
numerous text messages regarding drug sales.
              After the information was filed, appellant moved to unseal the search
warrant affidavit, quash the warrant, and suppress the evidence obtained pursuant to
the warrant. After conducting an in camera Hobbs hearing, the trial court ordered
that a redacted version of the affidavit be unsealed and produced to the defense.
The court noted it had "redact[ed] any information that might have revealed the
identity of any informant, but giving [defense counsel] as much information that it
could in that regard."
              The unsealed portions of the search warrant affidavit indicated that
over the course of the preceding five months the police had received information
regarding drug sales activity at appellant's residence. On one occasion, the affiant
officer saw a woman leave the residence on foot, engage in a drug transaction with
someone in a vehicle a short distance away. On another occasion, the driver
subjected to a traffic stop told the police he had just left appellant's residence after
meeting with someone there to buy marijuana. On yet another occasion, someone
immediately outside of appellant's residence and a bicyclist were observed engaging
in what appeared to be a drug transaction. The individuals were detained and both
were found to be in possession of narcotics. The affiant also referred to two
individuals who had been found in possession of methamphetamine shortly after
leaving appellant's residence, one of whom had retrieved a backpack from the
residence that contained narcotics. A known narcotics dealer had also exchanged

                                            2
test messages with appellant indicating that the dealer wanted to "pick up" more
drugs from him. Another known drug user had overdosed while at appellant's
residence. Moreover, appellant has several prior drug-related convictions including
possession of a controlled substance for sale.
              Based on its review of the affidavit, the court found that "even with
the redactions, there's ample probable cause for the warrant's issuance." Appellant's
motion to quash the warrant and suppress the evidence was accordingly denied.
                                    DISCUSSION
              Appellant seeks our review of the Hobbs proceedings and contends
the evidence against him should have been suppressed as the result of a warrant
issued without probable cause. Having reviewed the sealed record, we conclude
that the court fully complied with Hobbs and correctly ordered that only part of the
search warrant affidavit be unsealed. The court also properly found that the
affidavit provided probable cause for issuance of the warrant.
              A defendant may move to suppress evidence obtained as the result of
a search warrant on the ground there was no probable cause for the issuance of the
warrant. (Pen. Code, § 1538.5, subd. (a)(1)(B)(iii).) If the defendant moves to
quash the search warrant, "the court should proceed to determine whether, under the
'totality of the circumstances' presented in the search warrant affidavit and the oral
testimony, if any, presented to the magistrate, there was 'a fair probability' that
contraband or evidence of a crime would be found in the place searched pursuant to
the warrant. [Citations.]" (Hobbs, supra, 7 Cal.4th at p. 975.)
              Pursuant to Hobbs, "[o]n a properly noticed motion by the defense
seeking to quash or traverse [a] search warrant" where any part of the search
warrant affidavit has been sealed, "the lower court should conduct an in camera
hearing. . . . It must first be determined whether sufficient grounds exist for
maintaining the confidentiality of the informant's identity. It should then be
determined whether the entirety of the affidavit or any major portion thereof is

                                            3
properly sealed, i.e., whether the extent of the sealing is necessary to avoid
revealing the informant's identity." (Hobbs, supra, 7 Cal.4th at p. 972
               We independently review the court's decision to unseal only a portion
of the search warrant affidavit. (See People v. Martinez (2005) 132 Cal. App. 4th
233, 241-242.) Because appellant's sole purpose in attacking the search warrant is
to suppress the evidence obtained during the search, we determine whether "the trial
court's express or implied findings of fact . . . are supported by substantial evidence.
However, we use our independent judgment to determine whether those facts
establish probable cause. [Citation.]" (People v. Mikesell (1996) 46 Cal. App. 4th
1711, 1716.)
               Based upon our review of the transcripts of the in camera
proceedings, we conclude the court did not err in refusing to unseal the entire search
warrant affidavit or in determining which portions had to remain under seal in order
to maintain the confidentiality of confidential informants.
               We also agree with the court's finding that the affidavit provided
probable cause for issuance of the warrant. Appellant's claim to the contrary is
based solely on the unsealed portion of the affidavit. Aside from the fact that the
sealed affidavit contains additional evidence of probable cause, the information
produced to appellant is sufficient by itself to make the requisite showing.
Appellant's claim to the contrary downplays this information and ignores the
reasonable inferences of guilt that arise therefrom. Probable cause for a search
warrant "exists when the information on which the warrant is based is such that a
reasonable person would believe that what is being sought will be found in the
location to be searched. [Citation.]" (People v. Stanley (1999) 72 Cal. App. 4th
1547, 1554.) The information at issue here amply supports such a finding.




                                           4
             The judgment is affirmed.
             NOT TO BE PUBLISHED.




                                         PERREN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                                         5
                                Michael L. Duffy, Judge

                       Superior Court County of San Luis Obispo
                         ______________________________


             California Appellate Project, Jonathan B. Steiner, Richard B Lennon, Staff
Attorney, under appointment by the Court of Appeal, for Defendant and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Victoria B.
Wilson, Supervising Deputy Attorney General, Michael J. Wise, Deputy Attorneys
General, for Plaintiff and Respondent.